Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-12 in the reply filed on 6/18/2019 is acknowledged.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 6/18/2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0284801 (hereinafter “JP’801”).

a first ejector (including 505) which ejects a first sheet; 
a first tray (506) which temporarily holds the first sheet ejected by the first ejector (50); 
a second tray (700) situated downstream of the first tray (506) in an ejection direction of the first sheet; 
a tray driver (numbered paragraph [0130]) which moves the second tray (700) downwardly from a first height position; 
a first blower (including 411 and 412) which forms an airstream between the second tray (700) and a lower surface of the first sheet when the first sheet is ejected by the first ejector (including 505); and 
a controller (Fig. 7) which controls the first blower (including 411 and 412) and the tray driver (numbered paragraph [0130]), wherein the controller (Fig. 7) includes: 
(i) a first blower controller (501) which causes the first blower (including 411 and 412) to blow air over a time period in synchronization with a first time period from a start to an end of ejection of the first sheet by the first ejector (including 505); and 
(ii) a tray controller (150) which can cause the tray driver (numbered paragraph [0130]) to move the second tray (700) downwardly from the first height position after the first time period.  
Regarding claim 2, Figs. 1-13 show that the controller (Fig. 7) includes a first detector (414) which detects the first sheet ejected from the first ejector (including 505) 
Regarding claim 3, Figs. 1-13 show that the tray driver (numbered paragraph [0130]) can move the second tray (700) downwardly under control of the tray controller (numbered paragraph [0130]) when the first detector (414) detects the end of the ejection of the first sheet.  
Regarding claim 7, Figs. 1-13 show that the first ejector (including 505) sequentially ejects at least one subsequent sheet subsequently to the first sheet, and wherein the first tray (506) includes an alignment portion (509) which performs an aligning operation for aligning the at least one subsequent sheet with the first sheet so that an edge of the at least one subsequent sheet overlaps an edge of the first sheet to form a sheet stack, and wherein the tray controller (numbered paragraph [0130]) can move the second tray (700) downwardly before the alignment portion (509) completes an adjusting operation for adjusting a position of the first sheet on the first tray (506) in a direction orthogonal to the ejection direction (left in Fig. 5).  
4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,915,492 (Sugiyama et al.) (hereinafter “Sugiyama”).
Regarding claim 1, Figs. 1-14 show a post-processing apparatus (200) for performing a given process subsequently to an image forming process by an image forming apparatus (100), comprising: 
a first ejector (including 15) which ejects a first sheet; 

a second tray (61) situated downstream of the first tray (11) in an ejection direction of the first sheet; 
a tray driver (63) which moves the second tray (61) downwardly from a first height position; 
a first blower (50) which forms an airstream between the second tray (61) and a lower surface of the first sheet when the first sheet is ejected by the first ejector (including 15); and 
a controller (Fig. 14) which controls the first blower (50) and the tray driver (63), wherein the controller (Fig. 14) includes: 
(i) a first blower controller (101) which causes the first blower (50) to blow air over a time period in synchronization with a first time period from a start to an end of ejection of the first sheet by the first ejector (including 15); and 
(ii) a tray controller (201) which causes the tray driver (63) to move the second tray (61) downwardly from the first height position after the first time period.  
Allowable Subject Matter
5.	Claims 4-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/THOMAS A MORRISON/Primary Examiner, Art Unit 3658